        Case 8:18-cv-03653-PWG Document 30 Filed 03/26/19 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND
                                SOUTHERN DIVISION

 ANTHONY PEPICELLI
 4804 Fox Street
 College Park, MD 20740,

 individually and on behalf of all others
 similarly situated,

                    Plaintiff,
        v.                                                Case No. 18-cv-03653-PWG

 FEDEX CORPORATE SERVICES, INC.,                          FIRST AMENDED CLASS ACTION
 942 South Shady Grove Road                               COMPLAINT
 Memphis, TN 38120,
                                                          JURY TRIAL DEMANDED
                    Defendant.

                     FIRST AMENDED CLASS ACTION COMPLAINT

        Plaintiff, Anthony Pepicelli, individually and on behalf of all other persons similarly

situated, by his attorneys, for his First Amended Class Action Complaint against Defendant, FedEx

Corporate Services, Inc. (“FedEx”) alleges the following:

                                  NATURE OF THE ACTION

       1.      In an effort to promote FedEx’s domestic and international package delivery

services, FedEx violated federal law by sending unauthorized and unsolicited automated text

messages to the cellphones of consumers throughout the nation without their consent.

       2.      By initiating these unauthorized texts, FedEx has violated the called parties’

statutory rights and has caused the call recipients actual harm, not only because the called parties

were subjected to the aggravation and invasion of privacy that necessarily accompanies unsolicited

text messages, but also because the recipients, like Plaintiff, must incur a usage allocation
         Case 8:18-cv-03653-PWG Document 30 Filed 03/26/19 Page 2 of 16



deduction from their phone plans, notwithstanding that the texts were sent in violation of specific

legislation on the subject.

       3.      In order to redress these injuries, Plaintiff, on behalf of himself and the proposed

Class alleged herein, brings suit under the Telephone Consumer Protection Act, 47 U.S.C. § 227,

et seq. (the “TCPA”), which protects the privacy right of consumers to be free from receiving

unsolicited automated text messages.

       4.      On behalf of the proposed Class, Plaintiff seeks an injunction requiring Defendant

to cease all unauthorized automated texting activity and an award of actual and statutory damages

to the members of the Class, together with costs and reasonable attorneys’ fees.

                                 JURISDICTION AND VENUE

       5.      The Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 47

U.S.C. § 227, et seq.

       6.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a

federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges

a nationwide class, which will result in at least one class member belonging to a different state

than Defendant. Plaintiff seeks up to $1,500.00 in damages for each call in violation of the TCPA,

which, when aggregated among a proposed class numbering in the thousands, or more, exceeds

the $5,000,000.00 threshold for federal court jurisdiction under the Class Action Fairness Act

(“CAFA”).

       7.      Venue is proper in this District because a substantial portion of the events

complained of occurred here. In particular, Defendant sent and/or initiated unauthorized text

messages to Plaintiff who lives in this District.




                                                    2
        Case 8:18-cv-03653-PWG Document 30 Filed 03/26/19 Page 3 of 16



                                             PARTIES

       8.      Plaintiff, Anthony Pepicelli, is a citizen of the State of Maryland residing in the

City of College Park, Prince George’s County.

       9.      Defendant FedEx is a Delaware corporation with its principal place of business

located in Memphis, Tennessee.

     THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C. § 227

       10.     In 1991, Congress enacted the TCPA in response to a growing number of

consumer complaints regarding certain telemarketing practices.

       11.      Section 227(b)(1)(A)(iii) of the TCPA provides, in pertinent part:

               It shall be unlawful for any person within the United States, or any
               person outside the United States if the recipient is within the
               United States—

               (A) to make any call (other than a call made for emergency
               purposes or made with the prior express consent of the called
               party) using any automatic telephone dialing system (“ATDS”) or
               an artificial or prerecorded voice—

               *       *       *

               (iii) to any telephone number assigned to a paging service, cellular
               telephone service, specialized mobile radio service, or other radio
               common carrier service, or any service for which the called party is
               charged for the call, unless such call is made solely to collect a
               debt owed to or guaranteed by the United States.

       12.     Thus, the plain language of section 227(b)(1)(A)(iii) of the TCPA prohibits the use

of ATDSs or autodialers to make any call to a wireless number in the absence of an emergency or

the prior express consent of the called party.

       13.     The term “call” has been interpreted to include both voice and text calls. Thus,

“call” within the meaning of the TCPA includes text messages placed to consumers’ cellular

phones. See, e.g., Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 953 (9th Cir. 2009).

       14.     According to findings by the Federal Communication Commission (“FCC”), the


                                                 3
         Case 8:18-cv-03653-PWG Document 30 Filed 03/26/19 Page 4 of 16



agency Congress vested with authority to issue regulations implementing the TCPA and whose

regulations are generally binding, such calls are prohibited because, as Congress found, automated

or prerecorded telephone calls (including text messages) are a greater nuisance and invasion of

privacy than live solicitation calls, and such calls can be costly and inconvenient. The FCC also

recognized that wireless customers are charged for incoming calls whether they pay in advance or

after the minutes are used. In re Rules and Regulations Implementing the Tel. Consumer Prot. Act

of 1991, 18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

        15.      The TCPA defines an “automatic telephone dialing system” as “equipment which

has the capacity—(A) to store or produce telephone numbers to be called, using a random or

sequential number generator; and (B) to dial such numbers.” § 227(a)(1)(A)-(B).

        16.      This statutory language dictates that “the term ‘automatic telephone dialing system’

means equipment which has the capacity—(1) to store numbers to be called or (2) to produce

numbers to be called, using a random or sequential number generator—and to dial such numbers

automatically (even if the system must be turned on or triggered by a person).” Marks v. Crunch

San Diego, LLC, No. 14-56834, 2018 WL 4495553, at *8 (9th Cir. Sept. 20, 2018) (emphasis

supplied).1

        17.      Predictive dialers fall within the scope of the term ‘automatic telephone dialing

system.’ See Marks, 2018 WL 4495553, at *8 (“Although Congress focused on regulating the use

of equipment that dialed blocks of sequential or randomly generated numbers—a common


1
  In the past, the FCC has held that this definition is satisfied when a dialing system has the capacity to call
“a given set of numbers” or when “dialing equipment is paired with . . . a database of numbers.” In re Rules
& Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14,014, ¶ 133
(2003); see In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 23
F.C.C. Rcd. 559, 566 (F.C.C. 2008) (rejecting argument that a dialing system “meets the definition of
autodialer only when it randomly or sequentially generates telephone numbers, not when it dials numbers
from customer telephone lists” and reasoning that “the teleservices industry had progressed to the point
where dialing lists of numbers was far more cost effective”).

                                                       4
         Case 8:18-cv-03653-PWG Document 30 Filed 03/26/19 Page 5 of 16



technology at that time—language in the statute indicates that equipment that made automatic calls

from lists of recipients was also covered by the TCPA.”).2

        18.     Courts have also held that, based on the TCPA’s statutory language, a predictive

dialing system constitutes an ATDS under the TCPA.                See, e.g., Marks, 2018 WL 4495553

(“Although Congress focused on regulating the use of equipment that dialed blocks of sequential

or randomly generated numbers—a common technology at that time—language in the statute

indicates that equipment that made automatic calls from lists of recipients was also covered by

the TCPA.”) (emphasis supplied); accord Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,

638-39 (7th Cir. 2012).

        19.     The FCC has also issued a Declaratory Ruling confirming that autodialed calls

(including text messages) and calls using an artificial voice or prerecorded message to a wireless

number are permitted only if the calls are made with the “prior express consent” of the called party.

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 23 F.C.C.

Rcd. 559, 2008 WL 65485 (2008).

        20.     Under the TCPA, the burden is on the sender – here, FedEx – to obtain, document,

and prove prior express consent.

                                     FACTUAL ALLEGATIONS

        21.     FedEx, a worldwide shipper of packages, ordinarily provides its shipping services


2
 Previously, the FCC has explained that while previous autodialers generated random numbers to call, “the
evolution of the teleservices industry has progressed to the point where using lists of numbers is far more
cost effective.” In Re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C.
Rcd. 14014, 14092 (2003). So a predictive dialer, which “has the capacity to store or produce numbers and
dial those numbers at random, in sequential order, or from a database of numbers,” id. at 14091, “constitutes
an automatic telephone dialing system and is subject to the TCPA’s restrictions on the use of autodialers,”
23 F.C.C. Rcd. at 566. In other words, an autodialer “has the specified capacity to generate numbers and
dial them without human intervention regardless of whether the numbers called are randomly or
sequentially generated or come from calling lists.” In the Matter of Rules & Regulations Implementing the
Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 15391, 15932 n.5 (2012) (“2012 FCC Ruling”).

                                                     5
          Case 8:18-cv-03653-PWG Document 30 Filed 03/26/19 Page 6 of 16



to consumers on a fee-for-shipment basis, whereby consumers agree to pay a set fee upon

placement of an order for a package to be shipped to a given destination.

         22.     As an ordinary business practice, FedEx collects the cellphone numbers of its

customers when a customer account is opened and/or when an order is placed. FedEx and/or its

agents then use the customers’ cell phone numbers to send them text messages in order to notify

them about the status of their package deliveries.

         23.     In an effort to cut costs associated with the automated texting services, FedEx

and/or its agents fail to employ the procedures and safeguards necessary to ensure that the

telephone numbers to which Defendant sends its automated texts actually belong to the customers

to whom the texts are intended, and to honor requests to stop sending such texts to cellphone

numbers that have been reported to FedEx as being incorrect.

         24.     As a consequence, many of the cellphone numbers to which Defendant and/or its

agents send the package delivery notifications are inaccurate, or have become inaccurate. As a

result, Defendant routinely sends automated text messages to individuals who have never provided

consent to be texted by FedEx for any purpose.

         25.     Plaintiff is a recipient of such unsolicited and unwanted automated text messages

sent by FedEx.

         26.     For example, beginning in or about August of 2017, Plaintiff Pepicelli began

receiving unsolicited and unwanted text messages to his cellular phone (202-617-XXXX) from

FedEx.

         27.     However, Plaintiff Pepicelli had no connection to the apparent customer or package

delivery whatsoever.     Nor did he ever give FedEx permission to send him text messages.

Moreover, Plaintiff Pepicelli’s cellphone number has been registered on the National Do Not Call



                                                 6
         Case 8:18-cv-03653-PWG Document 30 Filed 03/26/19 Page 7 of 16



registry for 2 years.

        28.     Plaintiff Pepicelli estimates that he received more than 6 unauthorized and

unsolicited text messages from FedEx to his cellular phone over the last four (4) years—all placed

for the purpose of contacting some unknown customer to whom he has no connection whatsoever.

        29.     Plaintiff believes the unauthorized text messages were sent by FedEx because they

indicated FedEx is the sender.

        30.     On information and belief, when contacting consumers, FedEx uses an outbound

calling system that automatically texts a list of telephone numbers stored by Defendant based on

certain automated criteria. Defendant’s outbound dialing system is therefore an ‘automatic

telephone dialing system’ within the meaning of the TCPA. The impersonal nature of the text

messages and the use of short-code further demonstrates these messages were placed with an

ATDS.

        31.     The text messages were annoying and harassing to Plaintiff, and an invasion of his

privacy. They violated the TCPA because they were sent without Plaintiff’s prior express consent.

        32.     Not surprisingly, FedEx’s unlawful telemarketing practices have led to significant

backlash from consumers. The internet is bereft with online reviews from consumers complaining

about Defendant’s unlawful practices such as the following:3




3
 Reviews available at: http://shortcodes.org/uncategorized/46339-short-code/;
https://usshortcodedirectory.com/directory/short-code-37473/, last accessed November 21, 2018.

                                                  7
Case 8:18-cv-03653-PWG Document 30 Filed 03/26/19 Page 8 of 16




                              8
         Case 8:18-cv-03653-PWG Document 30 Filed 03/26/19 Page 9 of 16



        33.     By sending the unauthorized texts alleged herein, FedEx has caused consumers

(including Plaintiff) actual harm and cognizable legal injury. In addition to being an aggravating

invasion of privacy, unsolicited automated text messages such as the ones FedEx sent here actually

cost recipients money because recipients such as Plaintiff and Class members must frequently

incur a usage deduction to their cell phone plan, and/or pay a fixed or variable usage fee regardless

of whether the text is authorized. Furthermore, the messages interfered with Plaintiff’s and Class

members’ use and enjoyment of their cellphones, including the related data, software, and

hardware components. FedEx also caused substantial injury to their cellphones by causing wear

and tear on their property, consuming battery life, and in some cases appropriating cellular data.

        34.     In order to redress these injuries, Plaintiff, on behalf of himself and a class of

similarly situated individuals, brings suit under the TCPA for statutory damages of $500 to $1,500

per text message.

        35.     On behalf of the Class, Plaintiff also seeks an injunction requiring Defendant to

cease placing unsolicited text messages to consumers until such time as they receive prior express

consent from all such persons.

                                   CLASS ACTION ALLEGATIONS

        36.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein.

        37.     Plaintiff brings this action individually and on behalf of all other persons similarly

situated pursuant to Federal Rule of Civil Procedure 23.

        38.     Plaintiff proposes the following Class definition, subject to amendment as

appropriate:




                                                  9
           Case 8:18-cv-03653-PWG Document 30 Filed 03/26/19 Page 10 of 16



                                      The Wrong Number Class

           All persons within the United States to whom, within the four years immediately
           preceding the filing of this Complaint, Defendant, or some person acting on
           Defendant’s behalf, sent one or more text messages to their cellular telephone
           through the use of an automatic telephone dialing system where the recipient was
           not the same individual who, according to Defendant’s records, was texted.


Collectively, all these persons will be referred to as “Class members.” Plaintiff represents, and is

a member of, the Class.

           39.    Excluded from the Class is Defendant, and any entities in which Defendant has a

controlling interest, Defendant’s agents and employees, any Judge to whom this action is assigned

and any member of such Judge’s staff and immediate family, Plaintiff’s counsel and Plaintiff’s

counsel’s staff.

           40.    Plaintiff does not know the exact number of members of the Class, but Plaintiff

reasonably believe the Class members number, at minimum, in the hundreds to thousands.

           41.    Plaintiff and all members of the Class have been harmed by the acts of Defendant.

           42.    This Class Action Complaint seeks injunctive relief and money damages.

           43.    The joinder of all Class Members is impracticable due to the size and relatively

modest value of each claim.

           44.    Additionally, the disposition of the claims in a class action will provide substantial

benefit to the parties and the Court in avoiding a multiplicity of identical suits.

           45.    Further, the Class can be identified easily through records maintained by Defendant

and/or its agents.

           46.    There are well-defined, nearly identical, questions of law and fact affecting all

parties.

           47.    The questions of law and fact, referred to above, involving the Class claims

                                                   10
         Case 8:18-cv-03653-PWG Document 30 Filed 03/26/19 Page 11 of 16



predominate over questions which may affect individual Class members.

         48.     Such common questions of law and fact include, but are not limited to, the

following:

                 a.      Whether Defendant used an automatic telephone dialing system in sending

         text messages to Class members’ cell phones;

                 b.      Whether Defendant can meet its burden of showing it obtained prior express

         consent to send the text messages at issue;

                 c.      Whether Defendant’s conduct was knowing and/or willful;

                 d.      Whether Defendant is liable for statutory damages; and

                 e.      Whether Defendant should be enjoined from engaging in such conduct in

         the future.

         49.     As a person who received text messages via an automatic telephone dialing system

from FedEx, Plaintiff asserts claims that are typical of each Class member.

         50.     Further, Plaintiff will fairly and adequately represent and protect the interests of the

Class.

         51.     Plaintiff has no interests which are antagonistic to any member of the Class.

         52.     Plaintiff has retained counsel experienced in handling class action claims involving

violations of federal consumer protection statutes, including claims under the TCPA.

         53.     A class action is the superior method for the fair and efficient adjudication of this

controversy.

         54.     Class wide relief is essential to compel Defendant to comply with the TCPA.




                                                   11
        Case 8:18-cv-03653-PWG Document 30 Filed 03/26/19 Page 12 of 16



        55.     The interest of the Class members in individually pursuing claims against the

Defendant is slight because the statutory damages for an individual action are relatively small, and

are therefore not likely to deter Defendant from engaging in the same behavior in the future.

        56.     Management of these claims is likely to present significantly fewer difficulties than

are presented in many class claims.

        57.     Defendant has acted on grounds generally applicable to the Class, thereby making

final injunctive relief and corresponding declaratory relief with respect to the Class as a whole

appropriate.

        58.     Moreover, on information and belief, Plaintiff alleges that the TCPA violations

complained of herein are substantially likely to continue in the future if an injunction is not entered.

                                      CAUSES OF ACTION

                                               Count I

                              Violations of the Telephone Consumer
                              Protection Act, 47 U.S.C. § 227, et seq.

        59.     Plaintiff incorporate by reference the foregoing paragraphs of this Complaint as if

fully set forth herein.

        60.     The foregoing acts and omissions of Defendant constitute violations of the TCPA,

including but not limited to each of the above cited provisions of 47 U.S.C. § 227, et seq., and its

implementing regulations.

        61.     As a result of Defendant’s violations of 47 U.S.C. § 227, et seq., Plaintiff and Class

members are entitled to an award of $500 in statutory damages for each and every text sent in

violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

        62.     Plaintiff and members of the Class are also entitled to and do seek injunctive relief

prohibiting the Defendant’s violation of the TCPA in the future.

                                                  12
          Case 8:18-cv-03653-PWG Document 30 Filed 03/26/19 Page 13 of 16



          63.     Plaintiff and members of the Class are also entitled to an award of attorneys’ fees

and costs as provided by law.



                                                Count II

                                Knowing and/or Willful Violations
                 of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.

          64.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

stated herein.

          65.     The foregoing acts and omissions of the Defendant constitute knowing and/or

willful violations of the TCPA, including but not limited to each of the above-cited provisions of

47 U.S.C. § 227, et seq.

          66.     As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et

seq., Plaintiff and Class members are entitled to treble damages of up to $1,500 for each and every

text sent in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3).

          67.     Plaintiff and all members of the Class are also entitled to and do seek injunctive

relief prohibiting such conduct violating the TCPA by the Defendant in the future.

          68.     Plaintiff and all members of the Class are also entitled to an award of attorneys’

fees and costs as provided by law.

                                           PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff and all Class

members the following relief against Defendant:

          A.      Injunctive relief prohibiting such violations of the TCPA by the Defendant in the

future;




                                                   13
        Case 8:18-cv-03653-PWG Document 30 Filed 03/26/19 Page 14 of 16



       B.        As a result of the Defendant’s willful and/or knowing violations of 47 U.S.C. §

227(b)(1), Plaintiff seeks for himself and each Class member treble damages, as provided by

statute, of up to $1,500 for each and every call that violated the TCPA;

       C.      As a result of Defendant’s statutory violations of 47 U.S.C. § 227(b)(1), Plaintiff

seeks for himself and each Class member $500 in statutory damages for each and every call that

violated the TCPA;

       D.      An award of attorneys’ fees and costs to counsel for Plaintiff and the Class;

       E.      An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing appropriate Class and any Subclasses the Court deems

appropriate, finding that Plaintiff is a proper representative of the Class, and appointing the lawyers

and law firms representing Plaintiff as counsel for the Class; and

       G.      Such other relief as the Court deems just and proper.




                                                  14
      Case 8:18-cv-03653-PWG Document 30 Filed 03/26/19 Page 15 of 16



Dated: March 26, 2019           Respectfully submitted,

                                ANTHONY PEPICELLI

                                /s/ Gary E. Mason
                                Gary E. Mason
                                WHITFIELD BRYSON & MASON LLP
                                5101 Wisconsin Ave., NW, Ste. 305
                                Washington, DC 20016
                                Phone: 202.640.1160
                                Fax: 202429-2294
                                Email: gmason@wbmllp.com

                                /s/ Gary M. Klinger
                                Gary M. Klinger (pro hac vice)
                                Kozonis & Klinger, Ltd.,
                                4849 N. Milwaukee Ave., Ste. 300
                                Chicago, Illinois 60630
                                Phone: 773.545.9607
                                Fax: 773.496.8617
                                gklinger@kozonislaw.com


                                Attorneys for Plaintiff and the Proposed Class




                                    15
        Case 8:18-cv-03653-PWG Document 30 Filed 03/26/19 Page 16 of 16



                                 CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing has been served via the Court’s
ECF system on this the 26th day of March, 2019 on the following:


John W. Campbell (admitted pro hac vice)
3620 Hacks Cross Road
Building B, Second Floor
Memphis, Tennessee 38125
Phone: (901) 434-8403
jwcampbell@fedex.com

Michael C. McLaren (admitted pro hac vice)
3620 Hacks Cross Road
Building B, Second Floor
Memphis, Tennessee 38125
Phone: (901) 434-3000
michael.mclaren@fedex.com

Peter D. Blumberg (#41358)
3620 Hacks Cross Road
Building B, Second Floor
Memphis, Tennessee 38125
Phone: (901) 434-8489
peter.blumberg@fedex.com


                                                     By: /s/ Gary E. Mason




                                                16
